Case: 1:17-cv-01165-PAB Doc #: 152-2 Filed: 02/11/20 1 of 6. PagelD #: 1825

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
DALONTE WHITE, ) CASE NO. 1:17-cv-01165
)
Plaintiff ) JUDGE PAMELA A. BARKER
) MAGISTRATE JUDGE GREENBERG
Vv. )
) DECLARATION OF
CITY OF CLEVELAND, et al., ) ALBERTO GUZMAN
)
Defendants )
l. I am an adult who is competent to make this declaration pursuant to 28 U.S.C.A.

§ 1746 and I have first-hand knowledge of the facts set forth herein, as an employee of the City
of Cleveland Department of Law in the capacity of Supervisor of Hardware Evaluations.

2. In the course of my duties I am aware of how public records requests made by
citizens are fulfilled.

3. Based on the normal practice of the City and my understanding of that practice
developed in the routine performance of my duties, I believe that a citizen requested the attached
record on October 2, 2019; that it was printed it out on that date; that it was redacted as required
by law, R.C. 149.43; and that it was then provided it to the citizen on that same date, October 2,

2019,

I declare under penalty of perjury that the foregoing is true and correct. Executed on 2/11/2020.

Joe \ eo vo
Signed, ALBERTO GUZMAN, Supervisor of Hardware Evaluations
Case: 1:17-cv-01165-PAB Doc #: 152-2 Filed: 02/11/20 2 of 6. PagelD #: 1826

Cleveland Division of Police
Detail

 

 

 

 

 

 

Print Date/Time: 10/02/2019 10:36 Cleveland Division of Police
Login ID: woodardd ORI Number: OHCLPO000
Case Number: 201&-001080 18
Case Details:
Case Number: 2015-00108018 incident Type: Menacing
Lacation: . '
ocation CLEVELAND On a1? Occured From: 04/19/2015 17:30
. Occured Thru: 04/19/2015 17:39
Reported Date: = 0419/2015 17:39 Sunday
Reporting Officer td: V41039-Weber Status: OpeniActive Status Date: 04/222015
Assigned Buraau: District 2 Detective
Bureau
Case Assignments:
Assigned Officer Assignment Date/Time Assignment Type Assigned By Officer Due Cate/Time
W1039-VVeber Q4/22/2015 Q0:00 Primary investigating W1039-Vveber
Officer
9143-Connetly 04/22/2015 00:00 Secondary Investigating 0143-Connelly
Officer
= the ees
Tatal: 60.000
Offenses
No. Group/ORI Crime Code Statute Description Counts
1 OHCLFOO0D Tac 621.06 Aggravated Menacing 4
PLAINTIFF'S
EXHIBIT
Page: 1 of 5

1-G

‘eeamcmramaranenanoananieansmanveranenunanumenaniy

 

WHITE021838
Case: 1:17-cv-01165-PAB Doc #: 152-2 Filed: 02/11/20 3 of 6. PagelD #: 1827

Cleveland Division of Police

 

    

   

   

  

 

  

 

 

 

Detail
Print Date/Time: 10/02/2019 10:36 Cleveland Division of Police
Login ID: woodardd ORI! Number: OHCLPOO0O
Case Number: 2015-00108C18
Offense # 4
Group/ORI:; OHCLPOOCG Crime Code: 13C Statute: 621.06 Counts: 1 Attempt! Commit Code: Cammitied
Description: Aggravated Menacing Offense Date: 04/19/2015
NCIC Code: 1369 Scene Code: Yard or Driveway BiasiMotivatian: —- No Blas / Not
Agplicable

fea tee
Ne Domestic Code: No
Gang Related: No Qo Ren thawas tae
# of Adults: 3 # of Juveniles: 3 IBR Seq. No: 1

re) ui

Hate Bias Indicator: No Bias. / Not

Applicable
Offender Suspected of Using Victim Suspected of Using
Alcohol: ‘lo Alcohol: No
Drugs: No Drugs: No
Computer: No Computer: No
av eateth Wc EES  ceypeep et a i
Q y aye { iid
Garis y : Soe radi citi a STEN Si phataed’
Evidence Collected Criminal Activity Tools Used tri stems
No Gang Involvement
Subjects
Type No. Name Address Phone Race Sex DOB/Age
Vietim 1 Brown, Antonio $978 GILBERT CT (216}301-7160 Black Male WE ccc
CLEVELAND,OHW 44102 45
Victim 2 Darby, Antonio 6918 GILBERT CT (216301-7160 Black Mai [ices
CLEVELAND.OH 44102 21

Page: 2 of §

WHITE021839
Case: 1:17-cv-01165-PAB Doc #: 152-2 Filed: 02/11/20 4 of 6. PagelD #: 1828

 

Print DatefTime: 10/02/2019 10:35

Cleveland Division of Police

Detail

Cieveland Division of Police

 

Login ID: woodardd ORI Number: OHGLPOO00
Case Number: 2015-00108018
Subject # i-Vietim
Primary: Yes Victim Type: Individual
Name: Brown, Antonio Race: Black Sex: Male DOB: Pd 958
Address: 5918 GILBERT CT Height: 514 in Weight: 240.0 Ibs, my
CLEVELAND OH 444102 Eyes: Black Hair Black Age: = 46
Primary Phone: (216)301-7160 SMa , State:
Resident Type: OthevUnknown Resident Status: Resident Statement Type: Varbal
Related Offenses
Group/ORi Crime Code Statute Description
OHCLPoOeDO 13C 527.06 Aggravated Menacing

VictiniOffender Relationship

 

 

  

 

 

 

 

 

 

Subject # 2-Victim
Primary: No Victim Type: Individual
Name: Darby, Antento Race: Black Sex: Male DOE: i:
Address. 5618 GILBERT CT Height: 5ft 7 in Welght: 165.0 ibs, vane
CLEVELAND OH 44162 Eyes: Brown Hair: Brown Age. 21
Primary Phone: — (216)301-7160 Shy fe State:
Resident Type: = Other/Unknown Resident Status: Resident Statement Type: Verba:
(tess aed athe Sugiuriy 2iaca
Related Offenses
GroupiORI Crime Code Statute Description
OHCEPOU0d 130 621.06 Aggravated Menacing
aaa ont Aor ae,
Vietim/Olfander Relationship
in
SS we set
Arrests
Arrest No. Name Address Date/Time Type Age
Page: 3 of §

WHITE021840
Case: 1:17-cv-01165-PAB Doc #: 152-2 Filed: 02/11/20 5 of 6. PagelD #: 1829

Cleveland Division of Police
Detail

Print DateTime: 70/02/2919 10:36 Cleveland Division of Police
Login ID: weoodardd ORI Number: OHCLPO00O
Case Number: 2015-00108018

 

Property

 

Date Code Type Make Model Description Tag No. Item No.

Vehicles

 

No. Role Vehicle Type Year Make Model Color License Plate State

Routing:

Detective Bureau
QO Sex Crimes

QO Homicide

QO Prosecutor's Office

Page: 4 of S

WHITE021841
Case: 1:17-cv-01165-PAB Doc #: 152-2 Filed: 02/11/20 6 of 6. PagelD #: 1830

ORIGINAL NARRATIVE (CASE)

AS40 NARRATIVE FOR CASE # 2U[500 L050 18 OHCLPO000

Created — 2015/04/22 By WATTSE — - mws_conversion
Last Changed 2015/04/22 By WATTSE = - nws_conversion

AGGRAVATED MENACING/NSHIC

OW 4-19-15, AT I744 HRS WE RECEIVED AN ASSIGNMENT TO RESPOND TO 5918
GULBERT CT FOR A MALE WHO WAS THREATENING WITH A GUN, WHEN WE
ARRIVED, WE MET WITH VICTIM41-ANTONIO BROWN, VICTIM#2-HIS SON
ANTONIO DARBY) AND A JUVENILE WITNES: THEY STATED
THAT THERE WAS A GAME OF BASKETBALL GOING ON IN FRONT OF THE HOUSE,
WHEN OFFEL@ co ) IN COMPANY WITH DALONTE WHITE, AND
ANOTHER BLACK MAL OWN AS "SHARTRELL", APPROACHED THE GAME,
“SHARTRELL" SAW THE WITNESS, AND ACCUSED HIM OF BEING IN THE "BBE"
GANG. WITNESS TOLD THEM THAT HE WAS NOT AFFLIATED WITH ANY GANGS, AND
THAT HE DIDN'T WANT ANY TROUBLE. SHARTRELL BEGAN CHALLENGING
WITNESS TO FIGHT BUT WITNESS DID NOT WANT TO, AND WENT INSIDE THE
HOUSE AT ABOVE ADDRESS, WHERE HE TOLD VICTIMAI & #2. BOTH VICTIMS
THEN EXITED THE HOUSE, AND TOLD SHARTRELL AND OF F#L THAT THERE WAS
GOING TO BE A FIGHT AND THAT THEY NEEDED TO LEAVE. OFFENDER#L BEGAN
ARGUING WITH THE VICTIMS, AND HE AND SHARTRELL BEGAN CHALLENGING
THEM TO FIGHT AS WELL. AS THE TWO GROUPS WERE ARGUING, OFF#1
PRODUCED A SMALL, SILVER, SEMIL-ACTOMATIC PISTOL, AND BEGAN POINTING
IT AT BOTH VICTIMS, WHILE TELLING THEM THAT HE WOULD SHOOT AND BUST
THEM. VICTIM#1 THEN CALLED POLICE, AT WHICH TIME OFF41t AND THE TWO
OTHER MALES FLED WESTBOUND ON GILBERT CT AND THEN NORTH ON W.61 ST.

   
 
  

 
   
 
 

sis

  

 

ACCORDING TO WITNESS(DALONTE WHITE) WAS NOT INVOLYED IN THE MENACING
AND IN FACT ATTEMPTED TO CONVINCE THE OTHER TWO THAT WITNESS WAS NOT
WHO THEY THOUGHT.

VICTEMF2 IS SOMEWHAT FAMILIAR WITH SHARTRELL, STATING THAT HE WENT TO
GRADE SCHOOL WITH HIM. HE SAYS THAT HE IS APPROX. ISYRS OLD, AND HAS
SHOULDER LENGTH DREADLOCKS. HE BELIEVES THAT BOTH HE AND OFM#1 ARE
AFFILIATED WITH THE HEARTLESS FELONS GANG.

WE ATTEMPTED TO LOCATE OFF41 AND THE OTHERS, BUT WERE UNSUCCESSFUL,
AN ANONYMOUS CALLER STATED TO DISPATCH THAT HE HAD SEEN THEM IN THE
AREA OF BROWN’'S MARKET AT W.59 PL AND SUPERIOR, APPROX. ON HOUR AFTER
WE DEPARTED FROM THE SCENE. THEY ARE BELIEVED TO FREQUENT A HOUSE IN
THE AREA OF W.61 AND OTTO CT., ON THE WESTSIDE OF THE STREET.

DALONTE WHITE LIVES AT 3347 W.59TH PL.

REPORT ENTERED BY WATTSE 4-22-15 RMS# (5-LO8OLS.

Page: 5 ofS WHITE021842
